ALDRICH, District Judge.
This is a petition by the importer for review under what is known as the “Customs Administrative Act of 1890,” and there is no security for costs. Section 15, providing for review and appeal, requires that “on such original application *577and on any such appeal security for damages and costs shall be given as in the case of other appeals in which the Í 'nited Stales is a party.” The government moves io dismiss on the ground that the statute as to security for damages and costs has not been complied with, but insists only upon the provision as to security for costs. Unquestionably, the statute requires security for costs to be furnished with the original application. We understand the practice in the Second circuit conforms to this idea, in view of the fads.however. that the statute was compara lively new at the time this ped-ilón was filed, that there was no express rule of court on the subject defining what the security should lie, and that counsel by affidavit establishes that the petition is being prosecuted in good faith, and that the statute was not understood by him as requiring security at the outset, I am disposed not to grant the motion to dismiss, except: upon the following condition: The petition will be dismissed unless the petitioner, on or before December 2, 189-1, files with the clerk the ordinary cost bond in the sum of $50. And leave is granted to the petitioner to file such security within such time, as of the date of filing the original application. The clerk will enter the same order in Nos. 373, 390, 236, 273, and 290.